Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-21-2002

In Re Albert Heaton
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"In Re Albert Heaton " (2002). 2002 Decisions. Paper 528.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/528


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                 NOT PRECEDENTIAL

 UNITED STATES COURT OF APPEALS
      FOR THE THIRD CIRCUIT


                No. 01-4002


       IN RE: ALBERT S. HEATON,
                            Debtor

             ALBERT S. HEATON

                      v.

          FORD MOTOR CREDIT

     ROBERT H. HOLBER, ESQUIRE
     FREDERIC J. BAKER, ESQUIRE,

                                         Trustees

              Albert S. Heaton,
                                  Appellant


                No. 01-4003


    IN RE:

          DARLENE A. HELEVA,
                           Debtor

                   Darlene A. Heleva,
                                  Appellant


 Appeals from the United States District Court
    for the Eastern District of Pennsylvania
(D.C. Civil Nos. 00-cv-03433 & 00-cv-03434)
  District Judge: Honorable Jay C. Waldman
                                       Argued June 28, 2002

Before: AMBRO, STAPLETON and CUDAHY*, Circuit Judges.


                                      (Filed: August 21, 2002)

                                                      Dexter K. Case, Esquire (Argued)
                                                      541 Court Street
                                                      Reading, PA 19601

                                                              Attorney for Appellant

                                                      Kevin H. Buraks, Esquire
                                                      David E. Stern, Esquire (Argued)
                                                      Wolf, Block, Schorr & Solis-Cohen
                                                      1650 Arch Street, 22nd Floor
                                                      Philadelphia, PA 19103

                                                              Attorneys for Appellee




                                             OPINION




         * Honorable Richard D. Cudahy, United States Circuit Judge for the for the Seventh
Circuit, sitting by designation.




AMBRO, Circuit Judge:

       For essentially the reasons set out in Judge Waldman’s comprehensive

Memorandum Orders, dated October 1, 2001, and September 28, 2001, respectively, we

                                                  2
affirm the District Court’s judgments.




TO THE CLERK:

        Please file the foregoing Opinion.




                                             By the Court,




                                             /s/ Thomas L. Ambro
                                             Circuit Judge




                                               3